Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-7 are pending.  Claims 5-7 are examined on the merits.   
 
Election/Restrictions
Applicant’s election of Group II (Claims 5-7) in the reply filed on April 21, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020, 2/5/2020, 2/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7 recites the limitation "the extract effective in treating drug addiction" in line1 1-2.  There is insufficient antecedent basis for this limitation in the claim and it is not clear what extract is being referred to.  Amending the claim to recite “an extract” would be remedial.  Furthermore, “the traditional Chinese medicine Agriolima agrestics” in Claims 5-6, step S1, Step 1, Step 2, lacks antecedent basis and it is unclear to what particular medicine it is referring to.  
Claims 5, 6, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5S, 6 Step 1-2, it is unclear what the metes and bounds of “the traditional Chinese medicine Agriolima agrestis” as opposed to just “Agriolima agrestis” (the plant material itself).  For example, does that include extracts of the plant, or just the plant material?  Please clarify.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of copending Application No. US 16/808371. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of extracting a compound from Limax, which is the same as Agriolima agrestis.  
However, the step of removing impurities and smashing to 20 mesh is not taught.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to removing impurities and smashing to 20 mesh because cleaning a plant before use would increase purity of the extract.  The smashing into 20 mesh would increase the surface area of the plant for extraction solvents.  One would have been motivated to make a method of removing impurities and mashing to 20 mesh for the expected benefit of increasing purities and extraction.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
In Claim 8. The method for preparing the compound according to claim 6, wherein the conditions for supercritical CO.sub.2 extraction when the compound is 
The same process conditions are claimed in Claim 5 S2, except for the 65 degree C and 4 hrs extraction time.  The references also do not specifically teach performing the process in the time span and temperature range claimed by applicant.  The process in the time span and temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal process in the time span and temperature range to use in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
In Claim 9. The method for preparing the compound according to claim 6, further comprising the following steps: taking the mother liquor of S5, adding water in a ratio of methanol:water (8:2), heating under reflux, and separating a black oil, filtering with the methanol solution, recovering the methanol, drying, and adding trichloromethane into the residue, heating to dissolve, cooling, standing to precipitate crystals, and filtering to obtain the crystals; washing with a small amount of trichloromethane, drying, adding 
In the present claim, the amounts of methanol and water is claimed.  The present Application use methanol 5 times the amount of thick paste C.  The amount used can be adjusted to sufficiently cover the thick paste C.  The ratio of 8:2 can be encompassed by the 5 times amount of Claim 6 Step 5.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the 
             Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.  
In Claim 10, a method for preparing the compound according to claim 1, comprising the following steps: T1. pulverizing Limax to obtain Limax powder; T2. putting the Limax powder into a multi-functional extraction tank, adding an organic menstruum for reflux extraction, filtering, and recovering the organic menstruum from the extraction solution under reduced pressure to obtain a thick paste B; T3. adding thick paste B, potassium hydroxide and water to the reactor in a weight ratio of "extract:potassium hydroxide:water=1:1:1.5", mixing evenly, and heating and stirring to produce a saponification reaction to obtain a reaction solution B; T4. adding the reaction solution B to an organic solvent for extraction, separating an organic solvent layer, 
The process of using specific settings for column chromatography is a parameter that is experimented and repeated to achieve the optimal conditions to obtain the most yield for the desired compound.  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal process in the time span and temperature range to use in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant' s invention.

In Claim 12. The method for preparing the compound according to claim 10, further comprising the following steps: taking the mother liquor of T5, adding water in a ratio of methanol:water (8:2), heating under reflux, and separating a black oil, filtering with the methanol solution, recovering the methanol, drying, and adding trichloromethane into the residue, heating to dissolve, cooling, standing to precipitate 
 The trichloromethane is one of the organic solvents listed in Claim 11 for extraction.  It would be obvious to substitute other compatible solvents for extracting the same product from Agriolima agrestis because isomers are considered obvious to substitute for one another (see MPEP 2144.09).  Since isomers are structurally similar, an artisan of ordinary skill would reasonably expect that the isomers would function equivalently to each other.  This reasonable expectation of success provides the motivation for the substitution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655